                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                         DOCKET NO. 3:06-CR-087-RJC-DCK

UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  )                           ORDER
                                          )
JAMES WILLIAM GASTON,                     )
                                          )
                  Defendant.              )
__________________________________________)

       THIS MATTER IS BEFORE THE COURT on the “Motion To File Defendant’s Motion

For A Reduced Sentence Under The First Step Act Of 2018 Under Seal” (Document No. 261) filed

July 31, 2019. In accordance with the Local Rules, the Court has considered the Motion to Seal,

the public’s interest in access to the affected materials, and alternatives to sealing. The Court

determines that no less restrictive means other than sealing is sufficient inasmuch as Defendant’s

Motion for Reduced Sentence Under the First Step Act of 2018 contains sensitive and private

information that is inappropriate for public access. Having carefully considered the motion and

the record, and for good cause, the undersigned will grant the motion.

       IT IS, THEREFORE, ORDERED that the “Motion To File Defendant’s Motion For A

Reduced Sentence Under The First Step Act Of 2018 Under Seal” (Document No. 261) is

GRANTED, and the Motion for Reduced Sentence Under the First Step Act of 2018 (Document

No. 263) is sealed until further Order of this Court.

                                             Signed: August 2, 2019
